ROBINSON, J.
1. In an action by an alleged donee to recover personal property, or its value, from the legal representative of an alleged donor, proof of the intention on the part of the alleged donor to make the gift, either inter vivos or causa mortis, without proof of delivery of the thing given, actual or constructive, to the donee, or to some person as agent or- trustee of the donee, either designated by the donor or known by the donor to have been designated by the donee, is insufficient to carry the case to the jury.
2. Delivery of a paper writing, describing personal property and indicating an intention to give such personal property to the alleged donee, to a third person by an alleged donor in the presence of the alleged donee, without any direction or instruction from either, does not constitute a delivery to the alleged donee.
Judgment reversed.
Marshall, C. J.,‘ Jones, Matthias, Day and Allen, JJ., concur. Kinkade, J., not-participating: '. '; ' ■. . .